      Case 4:18-cv-00053-HLM Document 207-1 Filed 04/17/20 Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                           ROME DIVISION

PHILLIP WAYNE KOGER,                )
                                    )
          PLAINTIFF,                )
                                    )
v.                                  )    CASE NO.: 4:18-cv-00053
                                    )
GREGGORY CARSON, ET AL,             )    Judge Harold L. Murphy
                                    )
          DEFENDANTS.               )
                                    )
__________________________________________________________________

  PLAINTIFF’S BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE IN
OPPOSITION TO DEFENDANT GREGGORY CARSON’S MOTION FOR
                      SUMMARY JUDGMENT
__________________________________________________________________

      Comes now Plaintiff, Phillip Wayne Koger, by and through counsel, and

hereby files his Brief in Support of his Response in Opposition to Defendant

Greggory Carson’s Motion for Summary Judgment. Plaintiff incorporates his

response to Defendant Greggory Carson’s Statement of Undisputed Material Facts,

and Plaintiff’s Statement of Undisputed Material Facts, verbatim, as if stated herein.

                        PROCEDURAL BACKGROUND

      Plaintiff’s Second Amended Complaint was filed on October 22, 2018. In his

complaint, Plaintiff alleged that Defendant Carson (hereinafter Carson) punched and

elbowed Plaintiff in the back, neck and head. (Second Am. Compl. ¶ 4.11-4.12).

Further, Plaintiff alleged that Carson “employed an uppercut like motion to
                                          1
      Case 4:18-cv-00053-HLM Document 207-1 Filed 04/17/20 Page 2 of 13




[Plaintiff’s] groin area, specifically his testicles, causing [Plaintiff] to be lifted off of

the ground and slammed onto the trunk of the Hamilton County patrol car.” (Id. ¶

4.13). Plaintiff alleged that by deploying these techniques, Carson exercised

excessive force against Plaintiff. (Id. ¶ 4.14).

                               LAW AND ARGUMENT

       I.     Deprivation of Liberty

       The law requires that the movant show that there is “no genuine dispute as to

any material fact and entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).

All issues of material fact are resolved in favor of the plaintiff and all evidence,

factual inferences, and reasonable doubt are viewed and resolved in the light most

favorable to the non-moving party. Alston v. Swarbrick, 2020 U.S. App. LEXIS

9453, *5-6 (11th Cir. 2020). A trial court acts improperly if it accepts an officer’s

version of the facts and/or draws inferences in favor of the officers. Id. at *8. “[T]he

Fourth Amendment’s freedom from unreasonable searches and seizures

encompasses the plain right to be free from the use of excessive force in the course

of an arrest.” Id. at *10-1(quoting Vinyard v. Wilson, 311 F.3d 1340, 1347 (11th Cir.

2002)). Determining what force used is reasonable to affect the seizure under the

Fourth Amendment “requires a careful balancing of ‘the nature and quality of the

intrusion’…against the governmental interests at stake.” Lee v. Ferraro, 284 F.3d

1188, 1197 (11th Cir. 2002)(quoting Graham v. Connor, 490 U.S. 386, 396 (1989)).


                                             2
      Case 4:18-cv-00053-HLM Document 207-1 Filed 04/17/20 Page 3 of 13




To determine whether the force used was reasonably proportionate, the Court must

consider the severity of the crime, the danger to the officer, and the risk of flight. Id.

at 1198. After this analysis is complete the Court must assess whether the officer is

entitled to qualified immunity as stated below. Although not dispositive, threatening

language can be considered as part of the totality of the circumstances to determine

what is constitutionally reasonable. Bozeman v. Orum, 422 F.3d 1265, 1271 (11th

Cir. 2005) (abrogated on a different issue in Kingsley v. Hendrickson, 135 S.Ct.

2466 (June 22, 2015) (only as to the standard for determining if force was

reasonable)) . The analysis for excessive force is not qualitatively different than the

analysis for probable cause. Saucier v. Katz, 533, U.S. 194, 206 (2001)(Overruled

in part by Pearson v. Callahan, 555 U.S. 223, 236 (2009)(holding that the order in

which the courts review the prongs of qualified immunity is not mandatory)). The

analysis for probable cause is based on the officer’s reasonable beliefs as to facts

establishing the existence of probable cause. Id.              The same standard of

reasonableness is applied at the moment of the use of force. Id.(citing Graham v.

Connor, 490 U.S. 386, 396 (1989)). Further, the reasonable determination is

objective, based upon the “facts confronting the officer.” Montoute v. Carr, 114 F.3d

181, 183 (11th Cir. 1997).

      Carson’s conduct that led to these allegations arose in the brief period of time

between, Carson and Bennett picking Koger up from the ground, escorting him to


                                            3
      Case 4:18-cv-00053-HLM Document 207-1 Filed 04/17/20 Page 4 of 13




the back of the vehicle, and striking Koger five times. (Exhibit N, Cook Dashcam,

and Exhibit J, Cannon Dashcam, 23:13:50-23:14:24). Carson testified that he told

Koger “to get his fat ass up” prior to mercilessly striking Koger. (Exhibit H, Carson

Depo., p 16, ln 7-11). Koger was marched to the back of the patrol car. (Exhibit H,

Carson Depo., p 16, ln 10-17). Carson testified in his deposition that he punched

Koger in the back twice. (Exhibit H, Carson Depo., p 16, ln 17-25 and p 17, ln 1-7).

Carson then elbowed Koger in the lower back, causing Koger’s knees to buckle.

(Exhibit H, Carson Depo., p 39, ln 19-23). The buckling of Koger’s knees led Carson

to believe that Koger was done resisting. (Exhibit H, Carson Depo., p 39, ln 19-23).

Carson then, with fight momentum, executed an additional elbow strike to Koger.

(Exhibit H, Carson Depo., p 39, ln 19-23). Then according to Carson, Koger

resumed resisting during the pat down. (Exhibit H, Carson Depo., p 18, ln 8-22).

Deputy Todd Cook (hereinafter Cook) testified at deposition that he did not observe

Koger resisting. (Exhibit I, Cook Depo. p 17, ln 19-25 and p 18, ln 1-23). During

the pat down, Carson performed an uppercut motion between Koger’s spread legs

towards Koger’s groin. (Exhibit H, Carson Depo., p 18, ln 8-22). Koger was lifted

onto the trunk of the patrol car. Upon conclusion of the search, Koger slid off the

trunk. (Exhibit H, Carson Depo., p 18, ln 8-22). During this time Koger was

screaming that he could not breathe. (Exhibit H, Carson Depo., p 18, ln 3-13).

Carson was not in fear for his life during this incident. (Exhibit H, Carson Depo., p


                                         4
      Case 4:18-cv-00053-HLM Document 207-1 Filed 04/17/20 Page 5 of 13




52 ln 9-25). During this time, an officer can be heard stating what Koger contends

to be “right in the groin!”, or in the words of Carson, "right in the gourd!”, which

Carson understood as a threat to shoot Koger in the head. (Exhibit H, Carson Depo.,

p 40, ln 7-19). Carson was not aware of Koger’s criminal history or gang affiliation

at the time of the use of force. (Exhibit H, Carson Depo., p 15, ln 14-19).

      Pursuant to Ferraro, the Court should review the use of force to determine

whether the force used was reasonable by considering the severity of the crime, the

danger to the officer, and risk of flight. First, as to the severity of the crime, the only

crime that was known to Carson at the time of the use of force, was that Koger had

been involved in a routine traffic stop resulted in a high speed pursuit, and perhaps

the presence of a weapon. The presence high speed pursuit and presence of at least

one firearm would give an officer reason to be wary. Second, the Court must

consider the danger to the officer. When Carson arrived, Koger was face down on

the ground with his hands cuffed behind his back. Carson was not in fear for his life

at this time, or at any risk of harm. At this time, he was not resisting. Carson and

Bennett proceeded to tell Koger to “get his fat ass up”, pick him up off the ground,

and march Koger to the back of the patrol car. Carson was not in fear for his life at

this time either. Testimony at deposition suggests that Koger may or may not have

been resisting at the back of the vehicle when Carson proceeded to buckle Koger’s

knees with two punches and an elbow to the back. Once Koger was compliant,


                                            5
      Case 4:18-cv-00053-HLM Document 207-1 Filed 04/17/20 Page 6 of 13




Carson proceeded to deploy an extra, well-placed, elbow to the target area. Carson

was not in fear for his life at this time. Carson then executed his upper cut maneuver

to the groin area of Koger, who was compliant and hand cuffed, all the while

surrounded by numerous officers he could have asked for help. Third, Koger’s risk

of flight at the time was minimal. Despite the pursuit that lead to Koger being

handcuffed, at the time of Carson’s involvement, Koger was already detained, prone

on the ground with his hands behind his back. Further at the back of the car, Koger

was immediately surrounded by several law enforcement officers from multiple

agencies, at least two of which had their hands on Koger. The likelihood of Koger’s

flight was minimal. F

      Additionally, statements made by Carson to “get his [Koger’s] fat ass up,” and

a statement that Koger asserts was made by or at least acquiesced by Carson

regarding shooting Koger in the head, support Koger’s argument that Carson was

intentionally exceeding what was necessary to effectively restrain Koger. Carson

lacked knowledge of Koger’s criminal history, gang affiliation, combat training, or

possession of methamphetamine at the time of the use of force, and therefore, in light

of Katz, the Court should not consider facts of which Carson had no personal

knowledge at the time of his attack on Koger.




                                          6
      Case 4:18-cv-00053-HLM Document 207-1 Filed 04/17/20 Page 7 of 13




      Therefore, viewing the facts in light most favorable to the Plaintiff, it is

apparent that genuine issues of material fact exist as to the reasonableness of the

force deployed against Koger who was bound and screaming out in pain.

      II.    Qualified Immunity

      When determining whether the defendant is entitled to qualified immunity,

issues of material fact are resolved in favor of the plaintiff. Alston, at *6. Officers

are entitled to qualified immunity when acting in their discretionary authority unless

the plaintiff establishes “that (1) the officer violated a constitutional right, and (2)

the constitutional right was clearly established.” Id.(citing Grider v. City of Auburn,

618 F.3d 1240, 1254 (11th Cir. 2010)). Two methods exist to show a constitutional

right was clearly established: (1) showing a “materially similar case” that has already

been decided against the officer; or (2) showing that the “officials conduct lies so

obviously at the very core of what the Fourth Amendment prohibits that the

unlawfulness of the conduct was readily apparent to the official, notwithstanding the

lack of case law.” Ferraro, 284 F.3d at 1198-9. The second method can be used only

when the law “inevitably lead[s] every reasonable officer in the defendant’s position

to conclude the force was unlawful.” Id. at 1199. “A handcuffed, non-resisting

defendant’s right to be free from excessive force is clearly established.” Hadley v.

Gutierrez, 526 F.3d 1324, 1330 (11th Cir. 2008); see also Stephens v. DeGiovanni,

852 F.3d 1298 (11th Cir. 2017); Saunders v. Duke, 766 F.3d 1262 (11th Cir. 2014).


                                           7
      Case 4:18-cv-00053-HLM Document 207-1 Filed 04/17/20 Page 8 of 13




“[B]y 1998, our precedent clearly established that government officials may not use

gratuitous force against a prisoner who has been already subdued.” Skrtich v.

Thornton, 280 F.3d 1295, 1303 (11th Cir. 2002). Slamming a non-resisting criminal

suspects head onto the hood of a car is excessive force. Lee v. Ferraro, 284 F.3d

1188 (11th Cir. 2002).

      It is clearly established that a handcuffed, non-resisting defendant has a

constitutional right to be free from excessive force, and gratuitous force is excessive

force. As stated above and in Plaintiff’s Statement of Undisputed Material Facts,

Carson stated that Koger was prone on the ground, hands cuffed behind his back

when Carson approached with Bennett and pulled Koger to his feet to conduct a

search at the back of the car. Carson told Koger to “get his fat ass up.” Koger is then

marched to the back of the car and bent over the trunk. Carson asserts, although

Cook disagrees, that Koger was resisting. Carson then delivers two punches to

Koger’s lower back. Carson asserts that Koger was still resisting, so Carson

delivered an elbow to Koger’s lower back. Koger’s knees buckled in response, and

Carson believed Koger was no longer resisting. Carson believe Koger, who was still

handcuffed, was no longer resisting when, “just from momentum of being in a

fight”, Carson delivers an extra elbow to Koger’s lower back. Carson asserts that he

then began his search and alleges that Koger began resisting again, Carson then

performed an uppercut strike, or in Carson’s words, “a lift”, between Koger’s spread


                                          8
      Case 4:18-cv-00053-HLM Document 207-1 Filed 04/17/20 Page 9 of 13




legs and into Koger’s groin. It is important to note that none of the “resisting” that

Carson cites as requiring a multiple punches, elbow strikes, and a strike to the groin,

is visible on the video footage that records the entire encounter. Carson searched

Koger, and then left Koger to slide off the trunk. At no point in time was Carson

fearful for his life. Carson asserts the necessity to search for additional firearms but

chose to move Koger from a place of admitted nonresistance and control, getting

Koger to his feet to perform the search.

      Furthermore, Looper testified that even if Koger had been resisting, a strike

to the groin would have been excessive force. (Exhibit J, Looper Depo. p 57 ln 2-

11; p 126 ln 8-12). Koger was controlled and defenseless.” (Exhibit J, Looper Depo.

p77 ln 1-15). The issue of a strike to the groin is even specifically addressed in the

Hamilton County’ Sheriff Department’s Use of Force Policy, which provides that

kicks to the groin o “are to be avoided unless the deputy’s life or the life of another

person is endangered.” (Defendant’s Exhibit B, P. 6 (Doc. 186-4). Carson testified

that he had training every year in the use of force, and that the use of force training

was based upon Hamilton County’s use of force policy. (Exhibit H, Carson Depo.,

p 11, ln 19-25). None of the officers who have given testimony in this case testified

that the strike to Koger’s groin was a compliance move they had ever seen taught at

a training, and other than Carson, none of them had ever employed such a move

themselves.


                                           9
     Case 4:18-cv-00053-HLM Document 207-1 Filed 04/17/20 Page 10 of 13




      Applying the law to the facts of this case, there is sufficient testimony, even

just from Carson, to support a denial of summary judgment. Koger was not resisting

on the ground, and even at the back of the car, there is conflicting testimony about

whether Koger was resisting, and even then there is conflicting testimony about

whether the type of resistance Carson described would have been sufficient to

warrant the type of force Carson applied. In Carson’s own words Koger was elbowed

in the lower back “just from momentum of being in a fight.” This type of

gratuitous violence against a handcuffed suspect violates law that was clearly

established in the 11th Circuit by 1998, nearly twenty years before Koger was the

victim of Carson’s momentum.

                                  CONCLUSION

      Genuine issues of material fact are present such that a rational trier of fact

could find that Carson engaged in a pattern of escalating conduct to punish Koger

for Koger’s unlawful behavior prior to Carson’s arrival. Koger was taken from a

place of absolute control and nonresistance, on the ground in a handcuffed and prone

position, so that Carson could allegedly establish absolute control at the rear of the

car. When Carson’s own testimony is taken into account, Carson admits to using

physical violence against Koger after buckling Koger’s knees and believing Koger

would no longer resist. Carson then performed a move that he did not recall learning

during his law enforcement training that involved a forceful and aggressive motion


                                         10
     Case 4:18-cv-00053-HLM Document 207-1 Filed 04/17/20 Page 11 of 13




upward between Koger’s spread legs. For the entire duration of the unconstitutional

beating, Koger was handcuffed, and Carson was not in fear for his life.

      Therefore, this Court should deny the Motion for Summary Judgment as a

Matter of Law and allow this matter to proceed to the jury to resolve the genuine

issues of material fact relating to whether Carson’s use of force was excessive.



                                Respectfully submitted,

                                BULLOCH, FLY, HORNSBY & EVANS PLLC

                                /s/ Heather G. Parker_______
                                LUKE A. EVANS, TN BPR #23620
                                HEATHER G. PARKER, TN BPR #30293
                                302 North Spring Street
                                Murfreesboro, Tennessee 37133-0398
                                (615) 896-4154
                                lukeevans@bfhelaw.com
                                heatherparker@bfhelaw.com


                                THE STANFORD LAW FIRM PLLC

                                /s/ Christopher R. Stanford____________
                                CHRISTOPHER R. STANFORD, TN BPR 26612
                                103 West High Street
                                Manchester, Tennessee 37355
                                (931) 954-5577
                                stanfordlawfirm@gmail.com




                                         11
     Case 4:18-cv-00053-HLM Document 207-1 Filed 04/17/20 Page 12 of 13




                                  /s/ Erin S. Corbett______________
                                  ERIN S. CORBETT, GA Bar 001288
                                  Bullard & Wangerin, LLP
                                  2960 RiversideDrive, Suite 280
                                  PO Box 18107
                                  Macon, GA 31209
                                  478-757-8500
                                  esmith@bgwlawfirm.com

                                  Attorneys for Plaintiff

                   CERTIFICATE OF FONT COMPLIANCE

      Counsel for Plaintiff hereby certifies on the 17th day of April, 2020 that the
foregoing has been prepared with one of the font points elections approved by the
Court in LR 5.1(B): Times New Roman (14 point).

                                                /s/ Heather G. Parker_______
                                                HEATHER G. PARKER


                           CERTIFICATE OF SERVICE

        I hereby certify that on the 17th day of April, 2020, a copy of the foregoing
was filed electronically. Notice of this filing will be sent by operation of the Court’s
electronic filing system to all parties indicated on the electronic filing receipt and set
forth below. All other parties will be served by regular U.S. mail. Parties may access
this filing through the Court’s electronic filing system.

Bryan Hoss
850 Fortwood St.
Chattanooga, TN 37403

Gwendolyn Havlik
Stevan A. Miller
Drew, Eckl & Farnham
303 Peachtree Street NE, Suite 3500
Atlanta, GA 30308

Dana K. Maine
                                           12
     Case 4:18-cv-00053-HLM Document 207-1 Filed 04/17/20 Page 13 of 13




Kevin Stone
Freeman Mathis & Gary, LLP
10 Galleria Parkway, Suite 1600
Atlanta, GA 30339-5948

                                          /s/ Heather G. Parker_______
                                          HEATHER G. PARKER




                                     13
